UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant x Filed by a Party other than the Registrant¨ Check the appropriate box: ¨ Preliminary Proxy Statement ¨ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) x Definitive Proxy Statement ¨ Definitive Additional Materials ¨ Soliciting Material Pursuant to Rule 14a-12 CITY NATIONAL BANCSHARES CORPORATION (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. ¨ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: ¨ Fee paid previously with preliminary materials. ¨ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement no.: Filing Party: Date Filed: CITY NATIONAL BANCSHARES CORPORATION 900 Broad Street Newark, New Jersey 07102 NOTICE OF ANNUAL MEETING OF STOCKHOLDERS To be held on Thursday, August 18, 2011 Notice is hereby given that the Annual Meeting of Stockholders of City National Bancshares Corporation (the"Corporation," “we” or “us”) will be held at City National Bank of New Jersey located at 900 Broad Street, Newark, New Jersey, on Thursday, August 18, 2011, at 6:00 p.m. for the following purposes: 1. To elect two (2) directors for a term of three (3) years, one (1) director for a term of two (2) years and one (1) director for a term of one (1) year, or until their successors are elected and qualified; 2. To consider and vote upon a non-binding advisory proposal to approve our executive compensation programs and procedures; and 3. To ratify the appointment of KPMG LLP as our registered independent public accountants for the fiscal year ending December 31, 2011. Stockholders of record at the close of business on July 6, 2011 are entitled to notice of and to vote at the meeting. Our Proxy Statement and its 2010 Annual Report to Stockholders accompany this Notice. ALL STOCKHOLDERS ARE CORDIALLY INVITED TO ATTEND THE MEETING.IT IS IMPORTANT THAT YOUR SHARES ARE REPRESENTED AT THE MEETING.ACCORDINGLY, PLEASE SIGN, DATE AND MAIL THE ENCLOSED PROXY IN THE ENCLOSED POSTAGE-PAID ENVELOPE, WHETHER OR NOT YOU PLAN TO ATTEND THE MEETING.IF YOU DO ATTEND THE MEETING, YOU MAY REVOKE YOUR PROXY AND VOTE YOUR SHARES IN PERSON. IMPORTANT NOTICE REGARDING INTERNET AVAILABILITY OF PROXY MATERIALS.FOR THE SHAREHOLDER MEETING TO BE HELD ON AUGUST 18, 2011, THIS PROXY STATEMENT AND OUR 2-K FOR THE FISCAL YEAR ENDED DECEMBER 31, 2010, AS FILED WITH THE SEC, WILL BE AVAILABLE AT WWW.CFPPROXY.COM/5364ON OR ABOUT JULY 15, 2011.DIRECTIONS TO THE ANNUAL MEETING MAY BE OBTAINED BY CALLING US AT (973) 624-0865. By order of the Board of Directors /s/ Lemar C. Whigham Lemar C. Whigham Secretary Newark, New Jersey July 15, 2011 CITY NATIONAL BANCSHARES CORPORATION 900 Broad Street Newark, New Jersey 07102 PROXY STATEMENT ANNUAL MEETING OF STOCKHOLDERS TO BE HELD ON AUGUST 18, 2011 Introduction The enclosed proxy is solicited by and on behalf of the Board of Directors of City National Bancshares Corporation (the"Corporation", “we” or “us”) for use at the Annual Meeting of Stockholders to be held on Thursday, August 18, 2011, at 6:00 p.m., at City National Bank of New Jersey located at 900 Broad Street, Newark, New Jersey or at any adjournment thereof. Voting and Revocability of Proxy The enclosed proxy is for use at the meeting if you do not attend the meeting, or if you wish to vote your shares by proxy even if you attend the meeting.You may revoke your proxy anytime before its exercise by (i) giving written notice to the Secretary of the Corporation, (ii) submitting a proxy having a later date, or (iii) appearing at the meeting and requesting to vote in person.Where a choice or abstention is specified in the form of proxy with respect to a matter being voted upon, the shares represented by proxy will be voted in accordance with such specification.If a proxy is signed but no specification is given, the shares will be voted for the director nominees named herein and in favor of the other proposal described below. This Proxy Statement and the enclosed proxy and 2010 Annual Report to Stockholders are being first mailed to our stockholders on or about July 15, 2011.We will bear the cost of preparing this Proxy Statement and of soliciting proxies in the enclosed form.Proxies may be solicited by our employees, either personally, by letter or by telephone.Such employees will not be specifically compensated for soliciting said proxies. Only holders of record of our common stock at the close of business on July 6, 2011 (the"RecordDate"), are entitled to notice of, and to vote at, the meeting.At the close of business on the Record Date, there were outstanding and entitled to vote, 131,882 shares of common stock, each of which is entitled to one vote.The presence in person or by proxy of a majority of the outstanding shares of common stock will constitute a quorum for the purposes of the meeting. The proposals to approve the appointment of independent auditors are considered “discretionary” items.This means that brokerage firms may vote in their discretion on such matters on behalf of clients who have not furnished voting instructions at least 10 days before the date of the annual meeting.In contrast, the election of Directors and the non-binding advisory resolutions regarding the compensation of the Corporation’s executives are “non-discretionary” items.This means brokerage firms that have not received voting instructions from their clients on this proposal may not vote on it. For purposes of counting votes, abstentions and broker non-votes (i.e., shares held by brokers that they can't vote because they haven't received voting instructions from their customers with respect to matters voted on) will be treated asshares that are present and entitled to vote for purposes of determining the presence of a quorum, but will not be considered in determining the number of votes necessary for approval and will have no effect on the outcome of the vote for election of directors.For purposes of determining the votes cast on any matter at the meeting, only "FOR" and "AGAINST" votes are included. We bear the cost of preparing, printing, assembling and mailing all proxy materials that may be sent to shareholders in connection with this solicitation.We will reimburse brokerage firms and other custodians, nominees and fiduciaries for their expense incurred in sending proxies and proxy materials to beneficial owners of our common stock. 3 PROPOSAL 1 ELECTION OF DIRECTORS Our Board of Directors is divided into three classes of approximately equal size.Directors are elected for three-year terms on a staggered basis, so that the term of office of one class will expire each year at the annual meeting of stockholders when a successor is elected and qualified and terms of office of the other classes will continuefor additional periods of one and two years, respectively. The Corporation’s failure to pay dividends for the previous five (5) consecutive dividend periods has triggered the right of the holders of the Series F preferred stock to appoint two (2) additional directors, and the Corporation’s failure to pay dividends for six (6) consecutive dividend periods with respect to the Series G preferred stock has triggered the right of the holders of Series G preferred stock and Series F preferred stock to appoint two (2) additional directors. Voting Procedures Directors are elected by a plurality of votes cast.Shares cannot be voted for a greater number of persons than the number of nominees named herein.Should any nominee be unavailable for election by reason of death or other unexpected occurrence, the enclosed proxy, to the extent permitted by applicable law, may be voted with discretionary authority in connection with the nomination by the Board and the election of any substitute nominee.PROXIES, UNLESS INDICATED TO THE CONTRARY, WILL BE VOTED "FOR" THE ELECTION OF THE NOMINEES NAMED BELOW TO SERVE FOR THE TERMS SET FORTH BELOW. Eugene Giscombe and Louis E. Prezeau, currently serving as directors of the Corporation, are being nominated by non-management directors to serve as directors with terms expiring at the 2014 Annual Meeting of Stockholders and until their respective successors are duly elected and qualified. Alfonso L Carney, Jr., currently serving as a director of the Corporation is being nominated by non-management directors to serve as a director with a term expiring at the 2013 Annual Meeting of Stockholders and until his successor is duly elected and qualified. Preston D. Pinkett, III, currently serving as a director of the Corporation, is being nominated by non-management directors to serve as a director with a term expiring at the 2012 Annual Meeting of Stockholders and until his successor is duly elected and qualified. Information is presented below relating to the principal occupation, the business experience and the period during which each director has served on the Board of Directors of the Corporation and the Board of Directors of City National Bank of New Jersey (the "Bank"). The Board has nominated and recommends a vote “FOR” the election of the nominated slate of directors. Name of Director Age Director Since Term Ends Principal Occupations Alfonso L. Carney, Jr. 62 Board member, Port Authority of New York and New Jersey; Principal, Rockwood Partners, LLC (providers of medical and legal consulting services) Eugene Giscombe 70 President, Giscombe Realty, LLC (real estate brokerage, leasing and management firm); President, 103 East 125th Street Corporation (real estate holding company) Preston D. Pinkett III 48 President and Chief Executive Officer, City National Bank of New Jersey and City National Bancshares Corporation (effective March 1, 2011) Louis E. Prezeau 68 Retired President and Chief Executive Officer, City National Bank of New Jersey and City National Bancshares Corporation Lemar C. Whigham 67 President, L & W Enterprises (vending machine operations) H. O’Neil Williams 64 Retired Managing Partner, Mitchell & Titus, LLP (CPA Firm) 4 Alfonso L. Carney, Jr. has been Chairman of the New York Dormitory Authority, which provides low-cost capital financing and manages public construction projects, since May 2009.In addition, since 2005 Mr. Carney has also been a principal in Rockwood Partners LLC, a medical and legal consulting firm.For the prior 30 years, he has been engaged in senior legal and executive positions at major organizations and their affiliates, including Goldman Sachs, Phillip Morris Companies, and Kraft Foods. He is an attorney with broad experience in the fields of corporate governance, social responsibility, compliance, technology and government relations. Eugene Giscombe has been President of Giscombe Realty Group, LLC, a commercial real estate brokerage, leasing and management firm located in New York City since 1972, as well as President of 103 East 125th Street Corporation, a commercial real estate holding company also located in New York City since 1979, and a member of TAP TAP LLC, also a commercial real estate holding company also located in New York City.Mr. Giscombe’s firm has provided real estate services to major banks and insurance companies for a period of 38 years.Mr. Giscombe currently serves as a director of the YMCA of Greater New York, North General Hospital, Greater Harlem Nursing Home and formerly chaired the 125th Street Business Improvement District.Mr. Giscombe has served on several committees of the Real Estate Board of New York Inc.Mr. Giscombe’s extensive experience in commercial real estate in the Bank’s market area provides extensive insight into the management of the Bank’s commercial real estate loan portfolio. Mr. Giscombe has been Chairman of our Board of Directors since May 1997. Preston D. Pinkett, III has been serving as the President and Chief Executive Officer of the Bank and the Corporation since March 1, 2011. Prior to his employment at the Bank, he was a Vice President at Prudential Financial Corporation since September 2007.Prior to his employment at Prudential, Mr. Pinkett had been the Senior Vice President at New Jersey Economic Development Authority ("NJEDA") from 2003 to 2007.Mr. Pinkett also serves on the board of University Ventures, Inc. a specialized small business investment company and serves as Secretary at Montclair State University and as Vice Chairperson of the Geraldine R. Dodge Foundation.Mr. Pinkett has developed a strong reputation as a creative, socially-conscious lender in many of the same communities currently served by the Bank. Louis E. Prezeau has been the President and Chief Executive Officer of the Corporation and the Bank, serving in those capacities from 1989 until his retirement, effective March 1, 2011.He also serves on the boards of the Bank and the Corporation and boards of several nonprofit organizations located in the Bank’s market area.Mr. Prezeau's direct experience in managing the operations and employees of the Bank provides the Board of Directors with insight into its operations, and his position on the Board of Directors provides a clear and direct channel of communication from senior management to the full Board and alignment on corporate strategy. Lemar C. Whigham has been President, owner and manager since May 1992 of L&W Enterprises, a company that places vending machines in small businesses in Newark, New Jersey, where Mr. Whigham has significant community ties and where three of the Bank’s locations, including the main office, are located.He is also the Chairman and Commissioner of the Parking Authority of the City of Newark, New Jersey.Mr. Whigham has also been a New Jersey licensed funeral director since 1967. This knowledge provides him with valuable insights, particularly into portfolio loans and customer relationships in the Newark area.He is also the son of the founder of the Bank. H. O’Neil Williams has been a managing partner with the CPA firm of Mitchell & Titus, a member firm of Ernst & Young Global Limited, since 1981.He is a CPA and his extensive accounting background provides him with extensive insight into the financial aspects of the financial services industry.Mr. Williams has been designated as our audit committee “financial expert.” 5 Executive Officers Listed below is certain information concerning the current executive officers of the Corporation. Name Age In Office Since Office and Business Experience Edward R. Wright 65 Senior Vice President and Chief Financial Officer, City National Bancshares Corporation and City National Bank of New Jersey; 1978-1994, Executive Vice President and Chief Financial Officer, Rock Financial Corporation Raul Oseguera 45 Senior Vice President, City National Bank of New Jersey, Vice President, City National Bank of New Jersey Preston D. Pinkett, III 48 President and Chief Executive Officer, City National Bancshares Corporation and City National Bank of New Jersey (effective March 1, 2011) Corporate Governance General Our business and affairs are managed under the direction of the Board of Directors.Board members are kept informed of our business by participating in meetings of the Board and its committees and through discussions with corporate officers.All members also served as members of our subsidiary bank, City National Bank of New Jersey, during 2010.It is our policy that all directors attend the annual meeting, absent extenuating circumstances.All members of the Board attended the 2010 annual meeting. Meetings of the Board of Directors and Committees During 2010, the Board of Directors held eleven meetings.A quorum was present at all meetings and no director attended fewer than 75% of the meetings held by the Board and committees of which such director was a member. All of our directors are also directors of the Bank.Regular meetings of our and the Bank's Boards of Directors are held monthly.Additional meetings are held when deemed necessary.In addition to meeting as a group to review our business, certain members of the Board also serve on certain standing committees of the Bank's Board of Directors.These committees, which are described below, serve similar functions for the Corporation. Because of the relatively small size of our Board, there is no standing Nominating Committee or nominating committee charter.The individual members of the entire Board, exclusive of interested directors, make the specific recommendations for Board nominees, including the director nominees herein. Qualifications for prospective directors are reviewed by the entire Board.Messrs. Prezeau and Pinkett would not be considered independent under relevant SEC and Nasdaq rules. The Board has not formulated specific criteria for nominees, but it considers qualifications that include, but are not limited to, ability to serve, conflicts of interest, and other relevant factors. In consideration of the fiduciary requirements of a Board member, and our relationship and our subsidiaries’ relationship to the communities they serve, the Committee places emphasis on character, ethics, financial stability, business acumen, and community involvement among other criteria it may consider. In addition, as a bank holding company, we are regulated by the Federal Reserve Board (“FRB”) and the Bank, as a national banking association, is regulated by the Office of the Comptroller of the Currency (“OCC”). Directors and director-nominees are subject to various laws and regulations pertaining to bank holding companies and national banks, including a minimum stock ownership requirement. The Board may consider recommendations from shareholders nominated in accordance with our by-laws by submitting such nominations to the President of the Corporation and the Bank, the Office of the Comptroller of the Currency and the Federal Reserve.For additional information regarding the requirements for shareholder nominations of director nominees, see the Corporation’s by-laws, copies of which are available upon request. We have not paid a third party to assist in identifying, evaluating, or otherwise assisting in the nomination process.The Board of Directors does not have a policy regarding diversity in identifying nominees for director. 6 The Audit and Examining Committee reviews significant auditing and accounting matters, the adequacy of the system of internal controls and examination reports of the internal auditor, regulatory agencies and independent public accountants.Messrs. Carney (committee member since December 2010), Williams and Whigham currently serve as members of the Committee.Ms. Coleman served on the Committee in 2010 and until her resignation effective June 30, 2011. Mr. Williams serves as Chairperson of the Committee.All directors currently on the Audit and Examining Committee are considered independent under SEC and Nasdaq rules applicable to audit committees.Mr. Pinkett was initially appointed to the Committee upon becoming a director in 2010, but resigned from this committee upon becoming employed by the Bank and the Corporation since he would not have been considered independent under applicable rules referenced above.Mr. Williams is our audit committee financial expert.The Committee met four times during 2010. The Audit and Examining Committee operates pursuant to a charter, which gives the Committee the authority and responsibility for the appointment, retention, compensation and oversight of the Corporation’s independent registered public accounting firm, including pre-approval of all audit and non-audit services to be performed by our independent registered public accounting firm (See “Item 14 Principal Accountant Fees and Services”).The Audit and Examining Committee acts as an intermediary between the independent auditor and us and reviews the reports of the independent auditor.A copy of the charter may be accessed on our website located at www.citynatbank.com by clicking on the “Security & Disclosures” link at the bottom of the website. The Loan and Discount Committee reviews all (a) loan policy changes, (b) requests for policy exceptions, and (c) loans approved by management.Messrs. Carney (member since December 2010), Giscombe, Pinkett (committee member since December 2010), Prezeau, Williamsand Whighamcurrently serve as members of the Committee.Mr. Giscombe serves as Chairperson of this Committee.Barbara Bell Coleman served on the Committee in 2010 and until her resignation effective June 30, 2011. The Committee met 10 times during 2010. The Investment Committee reviews overall interest rate risk management and all investment policy changes, along with purchases and sales of investments.Messrs. Carney (committee member since December 2010), Giscombe, Pinkett (committee member since December 2010), Prezeau, Williams and Whigham currently serve as members of this Committee.Mr. Prezeau serves as Chairperson of this Committee.The Committee met four times during 2010. The Personnel/Director and Management Review Committee oversees personnel matters and reviews director and executive officer compensation, and serves as the “Compensation Committee.”Messrs. Carney (committee member since December 2010), Giscombe (the Chairman of the Board of Directors), Prezeau (our Chief Executive Officer through March 1, 2011), Williams,and Whigham and currently serve as members of the Committee.Ms. Coleman serves as Chairperson of the Committee. Barbara Bell Coleman served on the Committee in 2010 and until her resignation effective June 30, 2011. This Committee addresses issues related to attracting, retaining, and measuring employee performance. The Committee recommends to the Board of Directors the annual salary levels and any bonuses to be paid to all Corporation and Bank executive officers. The Committee also makes recommendations regarding other compensation-related matters. The Committee has not delegated this authority. The Committee has not historically engaged consultants, although in January 2010 the Committee engaged the services of an independent executive compensation consultant, I.F.M. Group, Inc. to assist it in carrying out certain responsibilities with respect to executive and employee compensation.Such consultant has provided no other services.The Committee has a charter, which may be accessed on our website located at www.citynatbank.com by clicking on the “Security & Disclosures” link at the bottom of the web site. The executive officers do not play a role in the compensation process, except for the former chief executive officer, Mr. Prezeau, who, during his tenure in such office, presented information regarding the other executive officers to the Committee for their consideration.Mr. Prezeau was not present while the Committee deliberated on his compensation package or other matters relating to his performance.All members of the Committee are independent under Nasdaq independence standards with the exception of Mr. Prezeau. The Committee met ten times during 2010.See “Item 11 Executive Compensation - Compensation Discussion and Analysis” for more information regarding the role of this Committee.In January 2010, this Committee engaged the services of an independent executive compensation consultant, I.F.M. Group, Inc., to assist it in carrying out certain responsibilities with respect to executive and employee compensation.The consultant did not perform other services.See “Item 11 Executive Compensation - Compensation Discussion and Analysis-Compensation Consultant” for a detailed description of the activities of the consultant. The Marketing Committee oversees the Bank's marketing plan and strategies. Messrs. Giscombe, Prezeau and Whigham currently serve as members of the Committee.Ms. Coleman servedon the Committee in 2010 and until her resignation effective June 30, 2011.The Committee did not meet in 2010. 7 The Compliance Committee was formed as a result of the Formal Agreement, dated June 29, 2009 (the “Agreement”), between the OCC and the Bank, to oversee compliance with the terms of the Agreement and the Consent Order, dated December 22, 2010, between the OCC and the Bank.All members of the Board of Directors served on the Committee until December 21, 2010.On December 22, 2010, the Board of Directors agreed to change the composition of the Compliance Committee to monitor compliance with the Consent Order and other regulatory matters.This Committee consistd of four Board members in 2010 and until June 30, 2011.: Ms. Coleman and Messrs. Carney, Pinkett, and Williams. Ms. Coleman resigned from the Board effective June 30, 2011.Director Williams chairs this Committee. The Committee held twenty-two meetings during 2010. Separation of Roles of Chairman and CEO Mr. Giscombe serves as the Chairman of our Board of Directors and Mr. Prezeau served as Chief Executive Officer until March 1, 2011 and Mr. Pinkett began service as Chief Executive Officer thereafter.We believe the separation of offices is beneficial because a separate chairman (i) can provide the Chief Executive Officer with guidance and feedback on his performance; (ii) provides a more effective channel for the Board of Directors to express its view on management; and (iii) allows the Chairman to focus on stockholder interest and corporate governance while the Chief Executive Officer manages our operations. Board’s Role in Risk Assessment The Board of Directors is actively involved in oversight of risks that could affect the Corporation and the Bank.This oversight is conducted in part through committees of the Board of Directors, but the full Board of Directors has retained responsibility for general oversight of risks.The Board of Directors satisfies this responsibility through oral and written reports by each committee regarding its considerations and actions, as well as through oral and written reports directly from officers responsible for oversight of particular risks.Further, the Board of Directors oversees risks through the establishment of policies and procedures that are designed to guide daily operations in a manner consistent with applicable laws, regulations and risks acceptable to the Corporation and the Bank. Code of Ethics and Conduct The Corporation has adopted a Code of Ethics and Conduct which applies to all our officers and employees.Interested parties may obtain a copy of such Code of Ethics and Conduct, without charge, by written request to the Corporation c/o Assistant Secretary, City National Bank of New Jersey, 900 Broad Street, Newark, New Jersey 07102. Section 16(A) Beneficial Ownership Reporting Compliance Section 16(a) of the Securities Exchange Act of 1934, as amended, requires our executive officers and directors, and any persons owning ten percent or more of our common stock, to file in their personal capacities initial statements of beneficial ownership, statements of changes in beneficial ownership and annual statements of beneficial ownership with the SEC.Copies of all filed reports are required to be furnished to us pursuant to Section 16(a).Based solely on the reports received by us and on written representations from reporting persons, we believe that our executive officers and directors, and any persons owning ten percent or more of our common stock complied with all Section 16(a) filing requirements during the year ended December 31, 2010, with the exception that Form 3 was not timely filed with respect to Mr. Carney’s election as a director of the Corporation and a Form4 was not timely filed with respect to his acquisition of 30 shares of stock of the Corporation. DIRECTOR COMPENSATION Director Compensation Each of our directors receives an annual retainer of $4,000 (with the exception of Messrs. Carney and Pinkett with respect to such retainer), and a $600 fee for each board meeting attended except for the chairperson, who receives $700, and the secretary, who receives $650. For 2011, Ms. Coleman who resigned effective June 30, 2011, will receive $ for the retainer. Committee chairpersons receive $350 for each meeting attended other than the chairperson of the Loan and Discount Committee who receives $400 per meeting.Other committee members receive $300 for each meeting attended.Directors are eligible to receive bonuses based on our overall earnings performance for the previous fiscal year as determined byourchief executive officer. Director’s Retirement Plan Effective January 1, 1997, we instituted a director retirement plan (“Director’s Retirement Plan”).Under this plan, a director who attains the age of at least 65 and has completed five years of service on the Board shall receive a lump-sum benefit equal to 50% of the aggregate amount of the director's fees paid to such director during the then last full fiscal year of the Corporation (the "normal retirement benefit").If the director ceases service on the Board prior to attaining the age of 65 but after completing at least five years of service on the Board, the director shall receive an annual benefit equal to the normal retirement benefit payable over the same period of time multiplied by a fraction the numerator of which is the director's years of service prior to termination of employment and the denominator of which is the years of service the director would have had the director remained employed until age 65. 8 Upon a change in control of the Corporation (which is defined in the director retirement plan as the acquisition by a non-affiliate of the Corporation of 30% or more of our outstanding common stock which is followed by (a) the termination of a director for any reason, or (b) the failure of such director to be elected, for whatever reason, for an immediately succeeding term upon the natural expiration of his/her term) followed by a termination of the director's status as a member of the Board for any reason or a failure for whatever reason for the director to be nominated and elected to an immediately succeeding term, the director shall receive a benefit equal to the present value (discounted at the rate of 4%) of a theoretical series of 120 monthly payments, with each payment equal to 1/12 of the normal retirement benefit without regard as to whether the director otherwise qualified for the normal retirement benefit. If a director dies while in active service on the Board, the designated beneficiary of such director shall receive the greater of the normal retirement benefit accrued by us for such director as of the date of such director's death or the normal retirement benefit described above. We may amend or terminate this plan at any time prior to termination of service by the director, provided that all benefits accrued by us as of the date of such termination or amendment shall be fully vested; and, provided further, that the plan may not be amended or terminated after a change in control (as defined) unless the director consents thereto. We terminated the plan as of June 30, 2010, at which time all benefits accrued as of such date became fully vested. 9 Director Compensation Table Annual compensation paid to directors in 2010 is presented in the table below for all directors other than Mr. Prezeau, whose compensation is reflected in the Summary Compensation Table (see “Item 10 Executive Compensation—Executive Compensation Tables—Summary Compensation Table”). Name Fees Earned or P aid in Cash (1) Change in Pension Value and Non-Qualified Deferred Compensation Earnings All Other Compensation Total Preston D. Pinkett III(3) $0 $0 Alfonso L. Carney, Jr.(3) 0 0 Barbara Bell Coleman 0 Eugene Giscombe* 0 Lemar C. Whigham 0 H. O’Neil Williams 0 0 *Chairman Includes committee meeting fees, attendance fees and annual retainer fees. Represents the change in the net present value of pension and director retirement plan benefits during 2010 under the Director’s Retirement Plan taking into account the age of each director, a present value factor, an interest discount factor and time remaining until retirement.The pension and director retirement plans were terminated as of June 30, 2010 with the accrued benefits frozen at the levels at that date. Messrs. Carney and Pinkett were not eligible to receive the $4,000 annual retainer since their service on the Board commenced at the end of December 2010. EXECUTIVE COMPENSATION Compensation Discussion and Analysis The Board of Directors, through its Personnel/Director and Management Review Committee, is responsible for establishing and monitoring compensation levels.The primary factors that affect compensation are our operating results, the individual’s job performance and peer group compensation comparisons.The key components of executive compensation are base salary and annual bonuses, which are performance based, and retirement and welfare benefits, which are non-performance based.The Committee monitors the results of the annual advisory "say-on-pay" proposal and incorporates such results as one of many factors considered in connection with the discharge of its responsibilities, although no such factor is assigned a quantitative weighting. Because a substantial majority (98.1%) of our stockholders approved the compensation program described in our proxy statement in 2010, the Committee did not implement changes to our executive compensation program as a result of the stockholder advisory vote. Salary The primary factors that affect executive officers’ compensation are the responsibilities of the position, the individual’s job performance, our operating results and peer group compensation comparisons.Salary levels are reviewed annually and adjustments are made in the year following the year being reviewed. Cash Bonus Prior to our receipt of TARP funds, Mr. Prezeau, the former President and CEO was eligible for a bonus.See “—Prezeau Employment Agreement.”As a recipient of TARP funds that have not been repaid, the Corporation may no longer pay a bonus to the President and CEO. Cash bonuses for other executive officers are based on their job performances, the performance of their particular areas of responsibility and the overall performance of the Corporation compared to budgeted projections. Non-performance Based Compensation Elements The Corporation maintains a supplemental employee retirement plan (the “SERP”) implemented by salary continuation agreements with all of our executive officers other than Mr. Pinkett.This provides benefits upon retirement, death and change of control.This part of our compensation package encourages executives to remain employed by us for the long term.However, the SERP was terminated as of June 30, 2010.See “Item 11 Executive Compensation—Supplemental Executive Retirement Plan,” below. 10 TARP/CPP Executive Compensation Compliance and Restrictions As part of our participation in the Capital Purchase Program ("CPP") of the Troubled Assets Relief Program ("TARP") and ouracceptance of a $9.439 million investment from the U.S. Treasury Department ("Treasury") in April 2009, we agreed to adhere to several restrictions relative to compensation for our five senior executive officers ("SEOs"), which include the executives listed in our Summary Compensation Table below during the time in which the Treasury holds any equity or debt securities of the Corporation acquired through the CPP. At the time of our acceptance into the CPP, the restrictions and requirements included: · A provision to recover any bonus or incentive compensation paid to an SEO that was based on financial statements deemed materially inaccurate; · A prohibition on any golden parachute payments to our SEOs; · A prohibition on receiving any tax gross-up from the Corporation or its subsidiaries; · A limitation on the deductibility of compensation to $500,000 (instead of $1,000,000), without exceptions for performance-based compensation; and · A requirement to ensure that our incentive compensation programs are structured to prevent SEOs from taking inappropriate risks that threaten the value of the institution. At the time that we entered the CPP, our SEOs understood that these restrictions or requirements might change and waived any claim against the United States or us and our subsidiaries for any changes to compensation or benefits that are required to comply with the regulations issued by the Treasury, as published in the Federal Register on October 20, 2008, notwithstanding the terms of his/her employment arrangements with the Corporation or its subsidiaries or other benefit plans, whether or not in writing. In February 2009, TARP was amended by the American Recovery and Reinvestment Act of 2009 (the"ARRA"). Treasury issued final interim rules on June 15, 2009 to implement the ARRA standards. Such amendments further restrict our ability to pay executive compensation. Specifically, under such prohibitions, since we received less than $25 million of financial assistance, we are prohibited from paying or accruing any bonus, retention award, or incentive compensation to our most highly-compensated employee during the period that we have an outstanding obligation to the Treasury arising from the financial assistance provided under CPP. This restriction continues until repayment of the Treasury's investment. This restriction also does not apply to our issuance of restricted stock to our most highly compensated employee so long as: (i) the restricted stock does not fully vest during the CPP obligation period; (ii) has a value no greater than one-third of the total amount of "annual compensation" of the executive receiving the restricted stock; and (iii) is subject to such other terms as the Treasury determines to be in the public interest. In addition, the new legislation expands the prohibition against paying golden parachute payments by defining a golden parachute payment as any payment to an SEO or any of the next five most highly compensated employees for departure from the Corporation for any reason, except for payments for (a) services performed or benefits accrued, (b) death and disability and/or (c) qualified plans.Accordingly, for as long as we participate in the CPP, our SEOs will not be entitled to any payments upon departure from us other than payments for (i) services performed or which were accrued at the time of departure, (ii) death and disability at the time of such death or disability, and/or (c) pursuant to qualified plans at the time of departure.Regulatory guidance has not yet been issued on the restrictions set forth in the new legislation. Such guidance, when issued, may change the manner in which such restrictions are applied.The Corporation believes this would restrict its ability to make change of control payments under the Director’s Retirement Plan (as defined below) with respect to executive officers that are also directors and the SERP. Compensation Consultant The Personnel/Director and Management Review Committee, which serves as our compensation committee, has not historically engaged consultants, although in January 2010 the Committee engaged the services of an independent executive compensation consultant, I.F.M. Group, Inc., to assist it in carrying out certain responsibilities with respect to executive and employee compensation. In that regard, the consultant performed a ”benchmarking” study of senior officer compensation comparing each officer’s salary and total cash comparison with a series of databases and peer banks at the average, median, 60th and 75th percentiles. Also reviewed as part of that study was data and the practices as to employment contracts, stock awards, and Supplemental Executive Retirement Plan practices. In addition to the industry databases used for banks in the $300-$500 million asset range, some 17 peer institutions were chosen as a representative group for comparison purposes. The peer institutions were chosen on the basis of similar asset size, number of employees, number of branches, geographical proximity, business make-up and business orientation. The study showed some senior officer salaries to be competitive with the average while others were below average. 11 A similar study was performed for director cash compensation with the findings that director cash compensation paid at that time was generally below average of that of many institutions of similar size. No formal compensation action was taken at the time due to the TARP restrictions and other regulatory issues facing the bank at the time. The consultant has also provided some other compensation and benefit services directly to the Committee relating to officer job descriptions, existing executive and director retirement plans, and the performance appraisal process.No services were directly performed for management.Such consultant has provided no other services. As part of our participation in the Capital Purchase Program ("CPP") of the Troubled Assets Relief Program ("TARP") and ouracceptance of a $9.439 million investment from the U.S. Treasury Department ("Treasury") in April 2009, we agreed to adhere to several restrictions relative to compensation for our five senior executive officers ("SEOs"), which include the executives listed in our Summary Compensation Table below during the time in which the Treasury holds any equity or debt securities of the Corporation acquired through the CPP. At the time of our acceptance into the CPP, the restrictions and requirements included: · A provision to recover any bonus or incentive compensation paid to an SEO that was based on financial statements deemed materially inaccurate; · A prohibition on any golden parachute payments to our SEOs; · A prohibition on receiving any tax gross-up from the Corporation or its subsidiaries; · A limitation on the deductibility of compensation to $500,000 (instead of $1,000,000), without exceptions for performance-based compensation; and · A requirement to ensure that our incentive compensation programs are structured to prevent SEOs from taking inappropriate risks that threaten the value of the institution. At the time that we entered the CPP, our SEOs understood that these restrictions or requirements might change and waived any claim against the United States or us and our subsidiaries for any changes to compensation or benefits that are required to comply with the regulations issued by the Treasury, as published in the Federal Register on October 20, 2008, notwithstanding the terms of his/her employment arrangements with the Corporation or its subsidiaries or other benefit plans, whether or not in writing. In February 2009, TARP was amended by the American Recovery and Reinvestment Act of 2009 (the"ARRA"). Treasury issued final interim rules on June 15, 2009 to implement the ARRA standards. Such amendments further restrict our ability to pay executive compensation. Specifically, under such prohibitions, since we received less than $25 million of financial assistance, we are prohibited from paying or accruing any bonus, retention award, or incentive compensation to our most highly-compensated employee during the period that we have an outstanding obligation to the Treasury arising from the financial assistance provided under CPP. This restriction continues until repayment of the Treasury's investment. This restriction also does not apply to our issuance of restricted stock to our most highly compensated employee so long as: (i) the restricted stock does not fully vest during the CPP obligation period; (ii) has a value no greater than one-third of the total amount of "annual compensation" of the executive receiving the restricted stock; and (iii) is subject to such other terms as the Treasury determines to be in the public interest. In addition, the new legislation expands the prohibition against paying golden parachute payments by defining a golden parachute payment as any payment to an SEO or any of the next five most highly compensated employees for departure from the Corporation for any reason, except for payments for (a) services performed or benefits accrued, (b) death and disability and/or (c) qualified plans.Accordingly, for as long as we participate in the CPP, our SEOs will not be entitled to any payments upon departure from us other than payments for (i) services performed or which were accrued at the time of departure, (ii) death and disability at the time of such death or disability, and/or (c) pursuant to qualified plans at the time of departure.Regulatory guidance has not yet been issued on the restrictions set forth in the new legislation. Such guidance, when issued, may change the manner in which such restrictions are applied.The Corporation believes this would restrict its ability to make change of control payments under the Director’s Retirement Plan (as defined below) with respect to executive officers that are also directors and the SERP. 12 Prezeau Compensation Mr. Prezeau was party to an employment agreement with the Bank and the Corporation effective May 2006 (the“2006 Agreement”) which expired in May 2009.The 2006 Agreement is described below (see “Prezeau Employment Agreement—May 2006-May 2009”) and provided, among other things, for bonus, change of control and severance benefits.In April 2009, prior to the expiration of the 2006 Agreement in connection with our receipt of TARP funds, Mr. Prezeau was required to disclaim any rights to payment of a bonus as well as any severance or change of control benefits for as long as the TARP preferred stock is outstanding(the “Prezeau TARP Waiver”). Subsequent to the execution of the Prezeau TARP Waiver, Mr. Prezeau’s employment agreement expired.Upon expiration of such agreement until May 18, 2010, the parties operated under the terms of the 2006 Agreement, as modified by such TARP requirements, while a new agreement was negotiated.On May 18, 2010, the parties entered into a new employment agreement which is described below (see “Prezeau Employment Agreement—May 2010 to Present”). As a result, of this new agreement he is entitled to his base salary, his monthly automobile allowance, and post-employment health benefits for himself (for two years), or in the event of his death his family, for one year. Mr. Prezeau is also entitled to six weeks of annual leave.The Corporation also makes contributions to a 401(k) plan for Mr. Prezeau and provides him with medical and dental benefits.Mr. Prezeau also participates in the SERP, the Directors Retirement Plan and a “Rabbi Trust” arrangement.See “Item 11 Executive Compensation-Supplemental Employee Retirement Plan,” “Executive CompensationDirector’s Compensation-Director’s Retirement Plan,” and “Prezeau CompensationPrezeau Trust Agreement.” Prezeau Employment Agreement—May 2006 to May 2009 Effective as of May 2006, the Bank and the Corporation renewed the 2006 Agreement with Mr.Prezeau to serve as the President and Chief Executive Officer of both entities.The 2006 Agreement was for a term of three years.Under the 2006 Agreement, Mr. Prezeau was entitled to an annual salary of $268,000, which may be increased from time to time at the discretion of the Board.Mr. Prezeau also received a $1,000 per month car allowance.Additionally, Mr. Prezeau was entitled to receive an annual performance bonus at least equal to: Ø 10% of the amount of earnings, as defined, of the Corporation for each year that exceed 10% but are less than 15% of the amount of our common stockholders' equity, plus; Ø 20% of the amount of earnings, as defined, of the Corporation for such year that exceeds 15% of the amount of our common stockholders' equity. The performance bonus was to be paid in cash or our common stock, at the election of Mr. Prezeau.Mr. Prezeau disclaimed any rights to a bonus or other incentive compensation pursuant to the Prezeau TARP Waiver. The 2006 Agreement provided that upon the completion of his annual performance review, Mr. Prezeau may be granted shares of our common stock or option to purchase such stock at a price to be determined at the time the stock or option is granted.The agreement further specified that in the event Mr. Prezeau was terminated without cause (“cause” was defined as breach of fiduciary duty involving personal honesty, commission of a felony or misdemeanor involving dishonesty of moral turpitude, commission of embezzlement or fraud against us or our affiliates, in each case which is material in amount or in an injury to us or our reputation, continuous or habitual alcohol or drug abuse, habitual unexcused absence or continuous gross negligence or willful disregard for his duties required under the 2006 Agreement), Mr. Prezeau shall receive in one lump sum in addition to all other amounts accrued and payable under this 2006 Agreement, an amount equal to two times his then applicable base salary plus an amount equal to his most recently earned performance bonus. Mr. Prezeau disclaimed any rights to such severance payments pursuant to the Prezeau TARP Waiver. The 2006 Agreement also provided that if the Corporation and the Bank do not offer to renew the 2006 Agreement upon its termination under terms satisfactory to Mr. Prezeau, then Mr. Prezeau shall receive a lump-sum amount equal to two times his then applicable base salary plus an amount equal to his most recently earned performance bonus.Mr. Prezeau disclaimed any rights to such severance payments pursuant to the Prezeau TARP Waiver. Under the 2006 Agreement, If Mr. Prezeau terminated his employment due to a “change in control” which is defined as a change of control that requires approval under the Change in Bank Control Act, 12 U.S.C. Section 1817(j), and which is not approved by our Board of Directors prior to such change in control), then Mr. Prezeau was entitled to receive a lump-sum amount equal to two times his then applicable base salary plus an amount equal to his most recently earned performance bonus.Mr. Prezeau disclaimed any rights to such change of control payments pursuant to the Prezeau TARP Waiver. 13 Upon death while employed, we were to continue health benefits for his family members for one year after death. Upon termination of the employment agreement in circumstances other than the foregoing, Mr. Prezeau was entitled to receive accrued and unpaid salary, bonuses and other vested compensation and benefits thereunder as of such termination date. Mr. Prezeau was also entitled to fringe, medical, health and life insurance benefits, including life insurance for an amount of up to three times his base salary then in effect and the use of an automobile.Upon termination of such agreement, subject to certain exceptions, Mr. Prezeau was entitled to continue life and health coverage for a period of two (2) years.Upon death while employed we must continue health benefits for his family members for one year after death. Prezeau Employment Agreement —May 2010 to Present On May 18, 2010, the Corporation and Bank entered into a new employment agreement with Mr. Prezeau (the“Agreement”) to serve as the President and Chief Executive Officer of both entities. The Agreement is for a term of one year and will automatically renew for successive one-year terms unless six months notice is given prior to the expiration of the Agreement. Under the Agreement, Mr. Prezeau is entitled to an annual salary of $268,000, which may be increased annually at the discretion of the Board. Upon termination of the Agreement with or without cause, or upon death or disability, Mr. Prezeau is entitled to receive accrued and unpaid salary and benefits thereunder as of such termination date. In addition, solely upon (a) death while employed, we must continue health benefits for Mr. Prezeau’s family members for one year after death, and (b) disability, we must provide long-term disability benefits for Mr. Prezeau, including an additional long-term disability policy providing a disability benefit of an amount equal to two-thirds of Mr. Prezeau’s annual base salary in effect at the time of disability. Mr. Prezeau is also entitled to fringe, medical, health and life insurance benefits, including life insurance for an amount of up to three times his base salary then in effect and a $1,200 per month car allowance. Mr. Prezeau retired effective as of March 1, 2011. Prezeau Trust Agreement In the past, Mr. Prezeau has deferred portions of his salary under a deferred compensation arrangement (often called a “rabbi trust arrangement”) set up by us.All deferrals of Mr. Prezeau's salary were deposited by us into a trust (the "Trust")established for Mr. Prezeau's benefit pursuant to an irrevocabletrust agreement(the "Trust Agreement").One of theprimaryassets held by the Trust isa $500,000 life insurance policy on the life of Mr. Prezeau. In addition to contributing the deferred portions of Mr. Prezeau's salary into the Trust, each year through the end of 2012 the Corporation is required tomake contributions to the Trust of $8,357 to help pay a portion of the premiums on the life insurance policy. If Mr. Prezeau dies whilehe is still employed by us, the Corporationwill receive $200,000 of the proceeds of the life insurance policy and Mr. Prezeau's estatewould beentitled to the balance. If Mr. Prezeauis not employed with the Corporation at the time of his death, then the Corporation does not receive any of the life insurance proceeds. Except for our right to a portion of the proceeds in the eventMr. Prezeau dies while he is employed by us, Mr. Prezeau isthe sole beneficiary of the trust and is entitled to all assets held in theTrust. All other proceedsof theTrust are distributed to Mr. Prezeau after termination of his employment.The assets of the trust are subject to theclaims of general creditors of the Corporation. Pinkett Compensation and Employment Agreement Effective March 1, 2011, the Bank and the Corporation entered into an employment agreement, as amended (the“Agreement”), with Mr. Pinkett to serve as the President and Chief Executive Officer of both entities.The Agreement is for a term of six months.Under the Agreement, Mr. Pinkett is to receive a salary of $125,000 in cash and 667 shares of the Corporation’s common stock, valued at $37.50 per share. If the Corporation and the Bank do not offer to renew the Agreement upon its termination for any reason whatsoever, Mr. Pinkett is entitled to receive only the amount of compensation and benefits accrued and unpaid at the termination date. Mr. Pinkett was required to execute a waiver disclaiming any rights to payment of a bonus as well as any severance or change of control benefits, if any, for as long as the TARP preferred stock is outstanding. 14 Mr. Pinkett is also entitled to fringe, medical, health and life insurance benefits comparable to those received by other full-time Bank employees.Mr. Pinkett is currently not eligible to receive 401(k) benefits from the Corporation. Messrs. Weeks, Wright and Oseguera Other named executive officers are not parties to employment agreements with the Corporation.Messrs.Weeks (prior to termination on November 30, 2010), Wright and Oseguera receive annual salaries of $155,000, $131,500 and $125,730, and monthly automobile allowances of $333, $500 and $250, respectively.The Corporation also makes 401(k) contributions on their behalf, although such contributions ceased with respect to Mr. Weeks upon his termination.They also receive medical and dental benefits and participate in the SERP. Supplemental Employee Retirement Plan Certain executive officers participate in the SERP.Upon reaching normal retirement age of 65 while employed by us (“normal retirement”), executives will receive a lump sum payment based on an annual benefit equal to 40% of the annual base salary received by the executive during the last complete fiscal year of his or her service as an employee (the "normal retirement benefit") except in the case of Mr. Prezeau, who will receive 60%.If the executive dies while in our active service, the beneficiary of the executive will receive an amount equal to the greater of that part of the normal retirement benefit accrued by us for the executive as of the date of the executive's death or the projected retirement benefit calculated based on the executive's age and other assumptions regarding increases in base salary.This death benefit is payable to the beneficiary in equal monthly installments over 15 years. If the executive's employment with us is terminated for any reason (other than death) between the age of 60 and 65 (“early retirement”), the executive shall receive the same benefit payable over the same period of time multiplied by a fraction the numerator of which is the executive's years of service prior to termination of employment and the denominator of which is the years of service the executive would have had if the executive's employment terminated when he was 65. Upon a change in control of the Corporation (which is defined in the SERP as a change in the ownership or effective control of the Corporation, as defined in Internal Revenue Code Section 409A)followed at any time during the succeeding 12 months by a cessation in the executive's employment for reasons other than death, disability or retirement, the executive shall receive (the “change of control benefit”) a lump-sum payment equal to the present value of the stream of payments the executive would have received had he qualified for the normal retirement benefit. If an executive’s employment with us is terminated for cause (as defined in the SERP) an executive is not entitled to any benefit under the SERP. Under the SERP, an executive will receive only one of the normal retirement benefit, the early retirement benefit or the change of control benefit. Under TARP, certain payments (that relate to unvested benefits to be received such as a result of a change of control) under the SERP are prohibited, see “Item 11 Executive Compensation - TARP/CPP Executive Compensation Compliance and Restrictions”, above.Messrs. Prezeau, Wright, Weeks and Oseguera have waived any rights to prohibited payments under TARP. We terminated the SERP as of June 30, 2010, at which time all accrued benefits as of such date were frozen. Other Benefits and Perquisites Executive officers are eligible to participate (as are all officers and employees who meet service requirements under the several plans) in other components of the benefit package described below. Ø 401(k) plan; Ø Medical and dental health insurance plans; and Ø Life insurance plans. We also provide automobile allowances to certain executive officers.No individual named executive officer received a total value of perquisites in excess of $25,000 during 2010. Additional details on perquisites are provided in the Summary Compensation Table included in this Annual Report on Form 10-K.We view certain perquisites as being beneficial to the Corporation and the Bank, in addition to being directly compensatory to the executive officers.In addition, these perquisites, as a minor expense to the Company and the Bank, provide a useful benefit in our efforts to recruit, attract and retain top executive talent. 15 Executive Compensation Tables Summary Compensation Table The following table summarizes compensation in 2010 for services to the Corporation and the Bank paid to the Chief Executive Officers, Chief Financial Officer and to the only other two executive officers of the Corporation whose compensation exceeded $100,000 (“named executive officers”): Name and Principal Position Year Salary Bonus Change in Pension Value and Non- Qualified Deferred Compensation Earnings All Other Compensa- tion Total Louis E. Prezeau President and Chief Executive Officer, City National Bancshares Corporation and City National Bank of New Jersey (retired March 1, 2011) $52,500 $0 $0 $122,577(6) Stanley M. Weeks Executive Vice President and Chief Credit Officer, City National Bank of New Jersey (terminated November 30, 2010) $0 $0 $0(1) Edward R. Wright Senior Vice President and Chief Financial Officer, City National Bancshares Corporation and City National Bank of New Jersey $0 $0 Raul Oseguera Senior Vice President, City National of Bank New Jersey $0 $0 Represents the change in the net present value of benefits during 2010 from the taking into consideration each executive’s age, an interest rate discount factor and their remaining time until retirement (“Change in Pension Value”) with respect to the SERP. Includes payments made under our profit sharing plan of $7,777, $8,040, and $8,040 in 2008, 2009 and 2010, respectively.Also includes $11,088, $10,164 and $11,988 in 2008, 2009 and 2010 representing Mr. Prezeau’s use of a Bank-leased automobile in such years.Includes Director Fees paid in cash of $18,000, $24,200, and $29,150 in 2008, 2009 and 2010, respectively. Also includes contributions to a trust created pursuant to a Trust Agreement (see section below titled “Prezeau Trust Agreement”) of $3,200, $6,694 and $0 in 2008, 2009 and 2010, respectively, to reimburse the trust for payment of life insurance premiums on the life of Mr. Prezeau. Includes payments made under our profit sharing plan of $3,874, $3,875 and $3,577 in 2008, 2009 and 2010, respectively, and automobile allowance payments of $4,800, $4,800 and $4,000 in 2008, 2009 and 2010, respectively. The 2010 entry includes $11,923 in severance. Includes payments made under our profit sharing plan of $3,464, $3,944, and $3,944 in 2008, 2009 and 2010, respectively, and automobile allowance payments of $6,000, $6,000 and $6,000, in 2008, 2009 and 2010, respectively. Includes payments made under our profit sharing plan of $3,875, $3,345, and $3,772 in 2008, 2009 and 2010, respectively, and automobile allowance payments of $3,000, $3,000 and $3,000, in 2008, 2009 and 2010, respectively. 16 Includes Changes in Pension Value of $4,089, $1,716, and $9,991 in 2008, 2009 and 2010, respectively, from the Director’s Retirement Plan, Changes in Pension Value of $118,488, $24,471 and $73,214 in 2008, 2009 and 2010, respectively, from the SERP and $18,080 of the above market return from the trust created pursuant to the Trust Agreement in 2009. There was no above-market return for such trust in 2010. The above-market return from the trust created pursuant to the Trust Agreement is not reflected for year 2008. Pension Benefits Table The following table provides information for the named executive officers for the year ended December 31, 2010 Name Plan name Number of Years ofCredited Service Present Value of Accumulated Benefits (Accrued 12-31-10) Payments During Last Fiscal Year Louis E. Prezeau(1) SERP 21 $0 Louis E. Prezeau(2) Director’s Retirement Plan 21 $0 Stanley M. Weeks(3) $0 Edward R. Wright (4) SERP 16 $0 Raul Oseguera SERP 20 $0 Mr. Prezeau received a lump-sum-payment of $1,465,000 on his retirement date of March 1, 2011.See “Item 11 Executive Compensation - Supplemental Employee Retirement Plan.” Mr. Prezeau is currently eligible for normal retirement under the Director’s Retirement Plan. See “Item 11 Executive Compensation—Director Compensation - Director’s Retirement Plan.” (3) Stanley Weeks’ employment terminated in November 2010 and as of the plan measurement date used for financial statement reporting purposes he was not eligible for any benefits. Mr. Wright is currently eligible for normal retirement under the SERP. See “Item 11 Executive CompensationSupplemental Employee Retirement Plan.” Payments upon Separation of Service and Change of Control The following table sets forth the severance amounts and benefits that would be paid to each of our named executive officers (other than Mr. Weeks) if employment with the Bank had been terminated on December 31, 2010.These payments are considered estimates as they contain certain assumptions regarding discount rate, vesting, life expectancy and salary.Mr. Weeks’ employment terminated in November 2010.He was not entitled to any termination payments as a result of such termination but received $11,923 in discretionary severance. Name SERP Retirement Payment assuming Termination at 12-31-10 Dismissal Without Cause (No Change- in-Control) Payments Upon a Change-in- Control(4) Death Louis E. Prezeau $ 0 Edward R. Wright $ 0 Raul Oseguera $ 0 Represents a lump-sum payment as a result of normal retirement.Mr. Prezeau’s benefit includes a $74,093 lump-sum payment from the Director’s Retirement Plan. (2)Not entitled to benefits because such benefits were not vested at December 31, 2010. (3)Mr. Wright has reached normal retirement age. Payments do not give effect to TARP’s elimination of change-in-control payments.All executive officers have executed waivers disclaiming rights to payments prohibited by TARP.All payments represent payments from the SERP.In addition, Mr. Prezeau’s payment includes $74,093 from the Director’s Retirement Plan. 17 Non-Qualified Deferred Compensation Table The following table lists certain information with respect to the Trust Agreement established with respect to Mr. Prezeau: Name Executive contributions in Registrant contributions in Aggregate earnings in Aggregate withdrawals/distributions in 2010 Aggregate balance at 2010 year end Louis E. Prezeau $0 $0 18 STOCK OWNERSHIP OF MANAGEMENT AND PRINCIPAL SHAREHOLDERS The following table presents information about the beneficial ownership of our common stock at April 1, 2011 by each person who is known by us to beneficially own more than five percent (5%) of the issued and outstanding common stock, each director and each of our executive officers for whom individual information is required to be set forth in this Annual report on Form 10-K under rules of the Securities and Exchange Commission, and by directors and all executive officers as a group. COMMON STOCK Name of Beneficial Owner Number of Shares Beneficially Owned Percent of Class Alfonso L. Carney, Jr., Director 30 * Barbara Bell Coleman, Director * Eugene Giscombe, Director c/o City National Bancshares Corporation 900 Broad Street Newark, New Jersey 07102 8.1% Preston D. Pinkett, III, President and CEO c/o City National Bancshares Corporation 900 Broad Street Newark, New Jersey 07102 * Louis E. Prezeau, Director, Retired President and CEO c/o City National Bancshares Corporation 900 Broad Street Newark, New Jersey 07102 17.7% Lemar C. Whigham, Director c/o City National Bancshares Corporation 900 Broad Street Newark, New Jersey 07102 7.3% H. O’Neil Williams, Director * Raul Oseguera, Senior Vice President * Stanley M. Weeks, Former Executive Vice President * Edward R. Wright, Senior Vice President and CFO 3.8% Directors and named executive officers as a group (10 persons) 39.5% Carolyn M. Whigham, 5% stockholder 580 Dr. Martin Luther King Jr. Blvd., Newark, NJ 07102 6.5% Includes 780 shares held by his wife. Includes 222 shares vesting within 60 days of April 1, 2011 Includes 2,375 shares held by his sons, 110 shares held by his daughter and 1,402 shares held by his wife. Includes 1,064 shares held by his wife. * Less than 1% COMPENSATION COMMITTEE INTERLOCKS AND INSIDER PARTICIPATION Certain members of the Personnel/Director and Management Review Committee or their affiliates, engaged in loan transactions with the Bank during 2010.All such loans were made in the ordinary course of business on substantially the same terms including interest rates and collateral, as those prevailing at the time for comparable loans with others and did not involve more than the normal risk of collectability or present other unfavorable features. As noted above, Ms. Coleman and Messrs. Carney, Giscombe, Whigham, Williams and Prezeau are members of the Personnel/Director and Management Review Committee.Mr. Prezeau was our President and CEO until March 1, 2011. COMPENSATION COMMITTEE REPORT A discussion of the principles, objectives, components, analyses and determinations of the Personnel/Director and Management Review Committee with respect to executive compensation is included in the Compensation Discussion and Analysis above.The Compensation Discussion and Analysis also includes discussion with respect to the Committee’s review of officer and employee compensation plans and specifically any features that may encourage employees to take unnecessary and excessive risks.None of the plans identified is of a nature or magnitude that could reasonably be expected to encourage any employee or executive to take any unnecessary and/or excessive risk.In fact, our supplemental employee retirement plan, prior to termination, encouraged employees to stay with the Corporation for the long term.The specific decisions of the Committee regarding the compensation of the named executive officers are reflected in the compensation tables and narrative above that follow the Compensation Discussions and Analysis. 19 As required by TARP, the Personnel/Director and Management ReviewCommittee certifies that: (a) it has reviewed with our Senior Risk Officer the SEO incentive compensation arrangements and has made reasonable efforts to ensure that such arrangements do not encourage SEOs to take unnecessary and excessive risks that could threaten the value of the Corporation and its subsidiaries; (b) it has reviewed with our Senior Risk Officer the employee compensation plans and has made all reasonable efforts to limit any unnecessary risks these plans pose to the Corporation and its subsidiaries; and (c) it has reviewed the employee compensation plans to eliminate any features of these plans that would encourage the manipulation of reported earnings of the Corporation and its subsidiaries to enhance the compensation of any employee. We have reviewed and discussed the Compensation Discussion and Analysis with management and, based upon that review and discussion, we recommend that the section be included in our annual report on Form 10-K for the year-ended December 31, 2010 and the 2011 proxy statement. Alfonso L. Carney, Jr. Barbara Bell Coleman, Chairperson Eugene Giscombe Louis E. Prezeau Lemar C. Whigham H. O’Neil Williams Date:April 29, 2011 20 PROPOSAL 2 ADVISORY, NON-BNIDING PROPOSAL TO APPROVE OUR EXECUTIVE COMPENSATION PROGRAMS AND POLICIES In February 2009, the American Recovery and Reinvestment Act of 2009 (“ARRA”) was enacted and the U.S. Department of Treasury issued final interim rules on June 15, 2009 to implement the ARRA standards. ARRA revised Section 111(e) of the Emergency Economic Stabilization Act to require any recipient of funds in the TARP to permit a separate stockholder vote to approve the compensation of executives, as disclosed pursuant to the compensation disclosure rules of the Securities and Exchange Commission. Under this legislation, the stockholder vote is not binding on the board of directors of the TARP participant, and may not be construed as overruling any decision by the participant’s board of directors. Therefore, in order to comply with ARRA as a recipient of TARP funds, the Board of Directors of City National Bancshares Corporation is providing stockholders with the opportunity to cast an advisory (non-binding) vote to approve at the Annual Meeting the compensation program and policies of City National Bancshares Corporation.City National Bancshares Corporation is exempt from the new requirements of the Dodd-Frank Wall Street Reform and Consumer Protection Act to conduct an advisory vote on the frequency of stockholders’ advisory votes on executive compensation until all outstanding indebtedness under TARP is repaid. This proposal to approve an advisory (non-binding) vote on executive compensation and policies, commonly known as a “Say-on-Pay” proposal, gives you as a stockholder the opportunity to vote on our executive pay program through the following resolution: “Resolved, that the compensation paid to the named executive officers, as described in this proxy statement under Executive Compensation, including the Compensation Discussion and Analysis, compensation tables and narrative discussion is hereby APPROVED.” Because your vote is advisory, it will not be binding upon the Board of Directors. However, the Personnel/Director and Management Review Committee, which serves as our compensation committee, will take into account the outcome of the vote when considering future executive compensation arrangements. The Board recommends a vote "FOR" approval of the executive compensation policies and procedures employed by the Personnel/Director and Management Review Committee. 21 PROPOSAL 3 APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The accounting firm of KPMG LLP served as the independent registered public accountants for the Corporation for the year ended December 31, 2010.Services provided included the examination of the consolidated financial statements and preparation of the tax returns. The Board has appointed KPMG LLP as the independent registered public accountants for the Corporation and the Bank for 2011. Stockholder ratification of the appointment is not required under the laws of the State of New Jersey, but the Board has decided to ascertain the position of the stockholders on the appointment.The Board may reconsider the appointment if it is not ratified.The affirmative vote of a majority of the shares voted at the meeting is required for ratification. Representatives of KPMG LLP are expected to be present at the meeting and will be allowed to make a statement if they so desire.Additionally, they will be available to respond to appropriate questions from stockholders during the meeting. The Corporation incurred the following fees for services provided by KPMG LLP: Audit fees $ $ Audit-Related Fees - - Tax fees All Other Fees - - $ $ All audit, as well as non-audit, services to be performed by the independent accountants to the Corporation must be pre-approved by the Audit Committee in order to assure that the provision of such services does not impair the auditor’s independence.During 2010 and 2009, the Audit Committee pre-approved all of the services provided by KPMG LLP.The Audit Committee has considered the provisions of these services by KPMG LLP and has determined that the services are compatible with maintaining KPMG LLP’s independence. REPORT OF THE AUDIT COMMITTEE In connection with the December 31, 2010 financial statements, the Audit Committee: (1) reviewed and discussed the audited financial statements with management; and (2) discussed with the independent public accountants the matters required by Statement on Auditing Standards No. 61, as amended (AICPA, Professional Standards, Vo. 11, AU section 380), as adopted by the Public Company Accounting Oversight Board in Rule 3200T. Our independent public accountants also provided to the Audit Committee the written disclosures required by PCAOB Rule 3526, and the Audit Committee discussed with the independent registered public accountants that firm's independence. The Audit Committee has also considered whether the independent auditors' provision of non-audit services to us is compatible with the auditor's independence. Based upon these reviews and discussions, the Audit Committee recommended to the Board of Directors that the audited financial statements be included in the Annual Report on Form 10-K filed with the Securities Exchange Committee. Alfonso L. Carney, Jr. Barbara Bell Coleman H. O’Neil Williams Lemar C. Whigham The Board recommends a vote "FOR" ratification of the selection of KPMG LLP as independent registered public accountants for 2011. 22 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS The Bank has made loans to its directors and executive officers and their associates, and assuming continued compliance with generally applicable credit standards, it expects to continue to make such loans.These loans were made in the ordinary course of business on substantially the same terms including interest rates and collateral, as those prevailing at the time for comparable loans with others and did not involve more than the normal risk of collectability or present other unfavorable features. The Board, as a whole, reviews related party transactions, but there is no written policy or procedure with respect thereto and such reviews are conducted on a transaction by transaction basis.Under the Audit Committee charter, the Audit Committee may also review summary of directors' and officers' related party transactions and potential conflicts of interest. DIRECTOR INDEPENDENCE The Board has determined that all the directors with the exception of Louis E. Prezeau and Preston D. Pinkett, III (upon commencement of service as President and Chief Executive Officer of the Corporation) are “independent” within the meaning of the Nasdaq listing standards, the exchange whose standards we use in determining director independence.In reviewing the independence of these directors, the Board considered that transactions with the Bank were made in theordinary course of business, including loans that were made in accordance with Federal Reserve Regulation O. SECTION 16(a) BENEFICIAL OWNERSHIP REPORTING COMPLIANCE Section 16(a) of the Securities Exchange Act of 1934, as amended, requires our executive officers and directors, and any persons owning ten percent or more of our common stock, to file in their personal capacities initial statements of beneficial ownership, statements of changes in beneficial ownership and annual statements of beneficial ownership with the SEC.Copies of all filed reports are required to be furnished to us pursuant to Section 16(a).Based solely on the reports received by us and on written representations from reporting persons, we believe that our executive officers and directors, and any persons owning 10% or more of our common stock complied with all Section 16(a) filing requirements during the year ended December 31, 2010, with the exception that Form 3 was not timely filed with respect to Mr. Carney’s election as a director of the Corporation and a Form4 was not timely filed with respect to his acquisition of 30 shares of stock of the Corporation. STOCKHOLDER PROPOSALS Stockholders who intend to present proposals at the 2012 Annual Meeting of Stockholders must present a written proposal to the Corporation by March 19, 2012 (in accordance with the section titled “Stockholder Communications with Directors” contained elsewhere in this Proxy Statement), for inclusion in our proxy statement. IMPORTANT NOTICE REGARDING INTERNET AVAILABILITY OF PROXY MATERIALS FOR THE SHAREHOLDER MEETING TO BE HELD ON JUNE 9, 2011 This proxy statement and our 2010 Annual Report on Form 10-K for the fiscal year ended December 31, 2010, as filed with the SEC, will be available at www.cfpproxy.com/5364 on or about July 15, 2011.Directions to the Annual Meeting may be obtained by calling us at (973) 624-0865. OTHER MATTERS Management knows of no other business scheduled for consideration at the meeting.Should any matter properly come before the meeting or any adjournment thereof, it is intended that proxies will vote in accordance with their best judgment. By order of the Board of Directors /s/ Lemar C. Whigham Lemar C. Whigham Secretary July 15, 2011 23 ý
